Citation Nr: 0522465	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge 
in April 1998.  A transcript of the hearing is associated 
with the claims file.

As a preliminary matter, the Board notes that not all of the 
veteran's service records are available as they were possibly 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In July 1998, the Board denied the appellant's claim on the 
basis that it was not well-grounded.  She appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Claim Court).  In October 2000, the Veterans 
Claims Court vacated the Board's July 1998 decision and 
remanded the matter to the Board for appropriate procedural 
compliance.

The Board remanded the claim in October 2001 and September 
2003 for further development and it is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran died in August 1984 at the age of 57.  
According to the Certificate of Death, the immediate cause of 
death was listed as cardio-respiratory arrest due to pleural 
effusion as a consequence of metastatic carcinoma.  Carcinoma 
of the bowel was listed as another significant condition 
contributing to death.

2.  At the time of the veteran's death, service connection 
had not been established for any disabilities.      

3.  Military records reflect that the veteran served in the 
Continental United States (CONUS) and the Philippines.  There 
is no military evidence that he served in Hiroshima or 
Nagasaki or participated in atmospheric testing of a nuclear 
device.

4.  Research conducted by the Defense Nuclear Agency (DNA) - 
now known as the Defense Threat Reduction Agency (DTRA) - 
which reviewed all of the available service records, did not 
show that the veteran participated in a radiation-risk 
activity while on active duty.

5.  No objective medical evidence has been submitted which 
tends to show that the carcinoma which caused the veteran's 
death was present in service or within the first post-service 
year, or that there exists a medical nexus between the 
carcinoma causing the veteran's death and his period of 
active service.




CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains, in essence, that the veteran was 
exposed to radiation while on active duty and developed 
cancer as a result, which ultimately lead to his death.

Relevant Regulations.  Under the relevant regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  

A service-connected disability is considered to have been the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2004).  To be a contributory 
cause of death, the disability must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c) (2004).

In general, service connection for a condition, which is 
claimed to be attributable to ionizing radiation exposure 
during service, may be established in one of three different 
ways:

?	First, it may be presumptively service connected under 
38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for 
radiation-exposed veterans;
?	Second, it may be service-connected on a direct basis 
after specified development procedures are conducted 
under the special framework of 38 C.F.R. § 3.311 if the 
claimed entity is a radiogenic disease; and 
?	Third, even if it is not a listed disease under § 3.309 
or a radiogenic disease under § 3.311, direct service 
connection can be established by showing that the 
disease was incurred during or aggravated by service, 
including presumptive service connection for chronic 
disease. 

See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

Specifically, under 38 C.F.R. § 3.309(d), service incurrence 
may be presumed on a radiation basis for certain specified 
diseases when the disease becomes manifest in a "radiation-
exposed veteran" who participated in a "radiation-risk 
activity."  See also 38 U.S.C.A. § 1112(c) (West 2002).  That 
is to say, if the veteran develops a listed disease and meets 
the definition of radiation-exposed veteran, then service-
connection will be automatically granted.

Radiation-risk activity for purposes of 38 C.F.R. § 3.309 is 
defined as:

(i)	onsite participation in a test involving the 
atmospheric detonation of a nuclear device; 
(ii)	participation in the occupation of Hiroshima or 
Nagasaki between August 6, 1945, and July 1, 1946; or 
(iii)	POW in Japan (or service in Japan immediately after 
internment) with opportunity for exposure comparable 
to occupation forces in Hiroshima or Nagasaki.

The regulation defines other radiation-risk activities which 
not applicable in this case due to the dates of the veteran's 
military service.  A radiation-exposed veteran is one who 
participated in a radiation-risk activity.

Second, a veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2004).  
In other words, § 3.311 creates special development 
procedures for veteran's with a radiogenic diagnosis and 
allegations of radiation exposure.  For the purpose of this 
analysis, radiogenic diseases include those diseases listed 
under 38 C.F.R. § 3.311(b)(1).  

A third basis to establish a service connected claim for 
radiation exposure is provided under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The pertinent law and regulations require proof that the 
veteran was actually exposed to radiation while on active 
duty.  See 38 C.F.R. §§ 3.309(d), 3.311.  However, under 
§ 3.311, if the military records does not establish presence 
at or absence from a site at which exposure to radiation is 
claimed to have occurred, the veteran's presence at the site 
will be conceded.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  The available service records show that 
the veteran served two periods of active duty.  As shown by a 
special discharge document, his first period of active duty 
was from February to October 1945.  He served in CONUS for 
seven months and twenty-two days.  On September 17, 1945, he 
departed the United States for the Asian Pacific Theater of 
Operations, and that he arrived on October 17, 1945.  This 
first period of service ended in Manila, Luzon, in the 
Philippine Islands on October 29, 1945.  

The veteran immediately began his second period of active 
duty on the same date. His enlistment record for this period 
shows he returned to CONUS on January 21, 1946.  In May 1946 
he departed for the European, African, and Middle Eastern 
Theater where he remained until June 1946 when he returned to 
CONUS.

The veteran's January 1947 discharge examination report 
reflects that he had not experienced malaria, syphilis, 
disease or injury while on active duty.  The only abnormality 
noted on this examination concerned the veteran's feet.  
Specifically, first degree pes planus was noted.

In April 1984, the veteran submitted an application for 
pension benefits.  He listed cancer as the cause of his 
disability and reported that he was then a patient at the VA 
Medical Center (VAMC) in Temple, Texas.  He reported that he 
had not received any treatment while in service or since 
service.

A hospitalization summary report from the Temple VAMC 
reflects that the veteran was a patient at that facility from 
June 14, 1984, to July 11, 1984.  He was admitted for 
reevaluation of metastatic, bronchogenic, squamous cell 
carcinoma and consideration of possible chemotherapy.  It was 
reported that he had recently completed a course of 
radiotherapy to the lumbosacral spine for symptomatic 
metastatic disease, and although the pain diminished with 
radiotherapy, he was still symptomatic with pain. 

Various procedures were conducted including fiberoptic 
bronchoscopy; thoracentesis, right pleural space; liver 
spleen scan; and a bone scan.  Diagnoses from these 
procedures included the following: 1) metastatic squamous 
cell carcinoma of the lung; 2) malignant right pleural 
effusion secondary to 1); bronchopneumonia and atelectasis of 
the right lower lobe, secondary to 1); and hypersensitivity 
to VP-16 medication.  

At the time of his discharge, the veteran was considered 
symptomatically stable.  He was scheduled to return for 
further chemotherapy treatment.  Nothing in this record 
related the veteran's condition to his period of active 
service.

While hospitalized, the veteran was examined on July 9, 1984, 
to determine his need for special monthly pension benefits.  
Diagnoses included large cell carcinoma of the lung with 
widespread bone and liver metastases.

In a July 1984 rating decision, the veteran was granted a 
special monthly pension for nonservice-connected 
disabilities.  These nonservice-connected disabilities were 
identified as carcinoma of the lung, and metastatic carcinoma 
of the liver and bone.

VA medical records show that the veteran was readmitted to 
the Temple VAMC in mid-July 1984.  He had been transferred 
from a private hospital where he had been admitted with 
respiratory distress several hours after his previous 
discharge from the VAMC.  Admission chest X-ray confirmed the 
complete opacification of the right hemithorax, documenting 
the worsening of the right pleural effusion.  Thoracic 
surgery consultation was subsequently obtained with a chest 
tube placement in the right pleural cavity.  Two pleurodesis 
procedures were performed after the chest tube placement.  

The veteran was symptomatically much improved after these 
procedures, and was subsequently discharged.  At the time of 
his discharge in late July 1984, he was found to be 
symptomatically improved.  Nothing in this record related his 
condition to his period of active service.

The veteran died in mid-August 1984 at a private hospital.  
The death certificate listed his immediate caused of death as 
cardio-respiratory arrest, due to pleural effusion, due to 
metastatic carcinoma.  Carcinoma of the bowel was listed an 
another significant condition contributing to death.  Nothing 
in the death certificate linked the veteran's death to his 
military service.

In August 1984, the appellant submitted an Application for 
Dependency and Indemnity Compensation or Death Pension.  As 
part of this application, she stated that she was not 
claiming that the veteran's cause of death was due to 
service.  The RO responded in September 1984 that they could 
not grant her claim for death benefits as the evidence did 
not show the veteran died from a service-connected 
disability.  Also, the RO found that the appellant's income 
exceeded the relevant maximum annual rate for her to receive 
a death pension.  However, she was subsequently approved for 
a death pension in May 1986.

The appellant submitted her claim of entitlement to service 
connection for the cause of the veteran's death in June 1994.  
As part of this claim, she contended that the veteran was 
exposed to ionizing radiation while on active duty, and that 
this radiation caused the veteran to develop colon cancer 
which caused his death.  She identified the private hospital, 
which she reported as closed, and the Temple VAMC as the 
facilities of treatment.

In September 1994, the RO sent the appellant a letter 
requesting additional information regarding the circumstances 
under which the veteran was exposed to radiation.  She 
responded to this request in October 1994 and reported that 
the veteran was diagnosed with metastatic carcinoma of the 
colon some time in January 1984.  She maintained that there 
was no family history for this condition.  

To her knowledge, the veteran had not been exposed to any 
other significant carcinogens.  He did smoke approximately 
one pack of cigarettes a day for twenty years, as well as an 
occasional cigar.  The veteran had not been a prisoner of 
war.  The veteran's employment history was also provided.

In November 1994, the RO submitted a request to the DNA to 
provide confirmation of participation in a radiation-risk 
activity for the veteran.  However, the DNA responded in 
December 1994 that more information was necessary in order to 
process the request.  

A March 1995 Report of Contact concerning the RO's efforts to 
obtain medical records from the Temple VAMC noted that the 
records had been re-requested, but that retired records had 
recently been moved to another location and were still in the 
process of being organized.  The facility could give no date 
that the records could be expected to be received.  
Subsequently, another attempt was made to associate records 
from Temple VAMC but no records were available.

Additional statements were received from the appellant in 
March and April 1995, which provided further details 
concerning the circumstances of the veteran's active service.  
This information included the unit to which the veteran was 
assigned, and the places where he was stationed.  

Also, in her April 1995 statement, she reported that shortly 
after his discharge the veteran began to experience an 
unknown illness which continued for about five to six years 
and for which he received treatment at the VA hospitals in 
Marlin and Temple, Texas.  She stated that the veteran had 
been in and out of hospitals until his death.

The RO submitted a new request to the DNA in April 1995, 
which included the additional information that had been 
requested.  In correspondence dated May 1995, the DNA 
informed the RO that it was researching the veteran's case, 
and would disclose the results once the research was 
complete.

In a letter dated November 1995, the DNA reported the results 
of its research.  It was noted that veteran served on active 
duty from February 1945 to February 1947.  During this 
period, the United States government conducted two nuclear 
test series: Project TRINITY in New Mexico and Operation 
CROSSROADS at Bikini Atoll in the Pacific Proving Ground.  
Moreover, the United States also conducted strategic atomic 
bombings of Hiroshima and Nagasaki during this period.  

It was noted that the VA has recognized official military 
duties within a ten-mile limit of either city from August 6, 
1945, to July 1, 1946, as a recognized radiation-risk 
activity.  The DNA reported that the veteran's service record 
could not be found at its storage location at the National 
Personnel Records Center (NPRC), and that it was presumed to 
have been destroyed in the fire that occurred there in 1973.  
Therefore, a search of alternative records was required to 
provide an outline of the veteran's service. 

These alternative records included the morning reports of the 
units to which the veteran was assigned.  Based upon its 
review of the available Army records and historical reports, 
the DNA concluded that the veteran was not present with the 
American occupation forces in Hiroshima or Nagasaki nor did 
he participate in Project TRINITY or Operation CROSSROADS.  
Moreover, a careful search of available dosimetry data 
revealed no record of radiation exposure for the veteran.

In a February 1996 rating decision, the RO denied the 
appellant's claim.  The RO found that the evidence failed to 
establish any relationship between the veteran's military 
service and his death which was due to carcinoma.  
Furthermore, the RO found that a review of the available 
service records failed to show exposure to ionizing radiation 
during service.  Therefore, the RO concluded that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was not well-grounded, and 
must be denied.

In June 1996, the appellant submitted additional documents in 
support of her claim, including a May 1996 statement from her 
son.  He stated that he had reviewed the veteran's service 
records with the appellant, as well as the dates and places 
of the relevant radiation-risk activities and concluded that 
it was possible that the veteran participated in the 
occupation of Japan during the relevant period and that he 
was present at TRINITY nuclear test series.

A personal hearing was held before an RO hearing officer in 
November 1996.  At this hearing, the appellant testified that 
the veteran had told her several times that he had been in an 
area where the bomb went off and that he subsequently went in 
to clean up the area.  She also testified that after his 
discharge, the veteran was always sick, and always going to 
the VA Hospital for treatment.  Therefore, he was never able 
to hold down a job, requiring her to handle everything.  She 
also stated that a doctor told her that the veteran's cancer 
was due to radiation, but that the doctor was now deceased.

The appellant also submitted two lay statements in support of 
her claim at the above personal hearing.  A statement from 
Mr. F.L., dated in August 1996, indicated that he had known 
the veteran all of his life, that he was in Hiroshima in 
1944, and that the veteran followed him in 1945.  The second 
statement, dated in November 1996, from Mr. W.J.H., stated 
that he served in Iwo Jima during 1945.  He reported that as 
he was shipping out, the unit that arrived to do a clean up 
of the area included a Negro soldier, called "[redacted]", from 
Texas who he believed was the veteran.

Following the above hearing, the RO confirmed and continued 
the prior denial in a November 1996 rating decision.  The RO 
found that the additional evidence, including the two lay 
statements from fellow solders, was insufficient to prove 
that the veteran participated in a radiation-risk activity 
since the available evidence showed that the veteran had been 
in the United States at the time the atomic bombs were 
dropped on Hiroshima and Nagasaki.

The appellant submitted her notice of disagreement in January 
1997.  She stated that the veteran went over to Japan to 
clean up after the bombing.  Also, she reported a television 
documentary showed that all of the black soldiers were sent 
over to clean up after the bombing.

The RO issued a statement of the case in January 1997.  Also 
that month, the Defense Special Weapons Agency (DSWA) sent 
the appellant a letter reemphasizing the November 1995 
finding that the available records did not show the veteran 
had participated in a radiation-risk activity during his 
period of active service.  The appellant submitted her 
substantive appeal in March 1997. She repeated her contention 
that the veteran's cancer was caused by radiation exposure.

At a hearing before the Board in April 1998, the appellant 
testified that the veteran was continually ill after his 
discharge from active service; that he frequently sought 
treatment at the VA Hospitals in Marlin and Temple, Texas; 
and that he was unable to work because of his illness which 
was diagnosed as colon cancer.  She testified that she had 
tried to obtain medical records from the VA Hospital in 
Marlin, but she was told these records had been destroyed.  
Further, she testified that the veteran had repeatedly stated 
that he had participated in clean-up operations after the 
atomic bomb was dropped.  

The appellant's daughter also testified at this hearing.  She 
confirmed that the veteran was always undergoing medical 
treatment, that they had been informed that his VA medical 
records had been destroyed, and that the veteran reported 
having seen an atomic bomb blast while on active duty.  
Moreover, both the appellant and her daughter expressed their 
frustration in trying to obtain the veteran's records.

Legal Analysis.  A summary chronology of the veteran's 
service under the available military records shows the 
following:

?	Served on active duty from February 1945 to February 
1947.
?	September 27, 1945 - departed CONUS for the Asian 
Pacific Theater of Operations, arriving there on October 
17, 1945.  
?	Morning reports show that he was attached to the 554th 
Replacement Company, 112th Replacement Battalion, 24th 
Replacement Depot.
?	Reassigned to the 1311th Engineer Company.
?	October 29, 1945 - first period of military service 
ended in Manila, Luzon, Philippine Islands.  
?	He participated in no battles or campaigns during his 
first period of active duty but received the Asiatic 
Pacific Campaign Medal and Philippine Independence 
Ribbon.
?	He immediately began his second period of active duty on 
the same date.
?	Reassigned to 5th Replacement Depot in Manila, 
Philippines Island, for return to CONUS.
?	His enlistment record for this period shows he returned 
to CONUS on January 21, 1946. 
?	On May 31, 1946, he departed for the European, African, 
and Middle Eastern Theater where he arrived on June 10, 
1946.
?	In October 1946, he returned to CONUS, where he remained 
until discharge.
?	He was discharged in February 1947 from Camp Hood, 
Texas.
?	He received the WWII Victory Medal, the European African 
Middle Eastern Ribbon, and the Asiatic Pacific Theater 
Ribbon. 
?	The DD214 from his second period of service shows that 
he was attached to Headquarters and Service Company 
1696th Engineering Combat Battalion. 
?	The veteran's Separation Qualification Record indicated 
that he was a Light Truck Driver, transporting personnel 
and general supplies, and cleaning, servicing, and 
maintaining vehicles.

As a matter of historical record, the bombings of Hiroshima 
and Nagasaki took place on August 6 and 9, 1945, 
respectively.  

The appellant initially contended, in essence, that since the 
veteran does not have a history of cancer in his family, he 
might have been exposed to radiation as part of his military 
service.  In October 1994 correspondence, she asserted that 
"perhaps during [his] tour of duty in the Philippines, where 
nuclear testing was done to our knowledge, the exposure 
occurred at that point."  

For purposes this decision, the Board finds that the veteran 
died of a disease listed in §§ 3.309 and 3.311 as potentially 
due to ionizing radiation.  The threshold question is whether 
the veteran participated in a radiation-risk activity.  After 
a review of the evidence, the Board finds that he did not.

First, the evidence does not support the appellant's 
allegation of nuclear testing in the Philippines during the 
time the veteran was on active duty.  Specifically, in 
November 1995 correspondence, the Defense Nuclear Agency 
(DNA) noted that the government conducted two atmospheric 
nuclear tests during the veteran's period of active duty.  
One in New Mexico from July to August 1945 and the other in 
Bikini Atoll in the Pacific Proving Ground from July to 
August 1946.  There was no testing done in the Philippines 
during this time.  Therefore, the evidence does not support 
the assertion that the veteran was exposed to radiation 
during the time he was stationed in the Philippines.

Next, the appellant (through her son) subsequently asserted 
in May 1996 correspondence, that there was no official 
indication of where the veteran was from May 1945 through 
September 1945.  The appellant suggested that the veteran 
could have been in the Philippines during that time.  
However, the military discharge record clearly shows that the 
veteran did not depart the United States until September 
1945.  

The evidence simply does not show that he was outside the 
United States prior to late September/October 1945.  
Moreover, as noted above, there was no nuclear testing 
conducted in the Philippines in 1945.  Therefore, the 
military evidence does not support his participation in a 
radiation-risk activity at that time.

Next, in that same correspondence, the appellant raised the 
acknowledged-unlikely but still "possibility" of 
"radiation clouds due to atmospheric wind putting radiation 
through rain into the Philippines" and placing "[the 
veteran] possibly in a harmful situation and certainly the 
impetus to prove where he was . . . ."  

While the appellant's son asserts that VA has the burden to 
"disprove our claim," there is absolutely no legal or 
medical support for the contention that the veteran was 
exposed to atmospheric radiation in the form of rain while 
stationed in the Philippines two months after the bombing of 
Hiroshima and Nagasaki.  This is no more than conjecture on 
the appellant's part and cannot support a claim for service 
connection.

In the same correspondence, the appellant's son asserts that 
his father told him on many occasions that he and his unit 
"did, indeed, feel the blast."  The appellant's son also 
noted that there "was a possibility that [the veteran] was 
stationed in Okinawa, which places him closer to Japan . . . 
. "  Again, this assertion is totally unsupported by the 
record.  The bombings of Hiroshima and Nagasaki took place in 
August 1945.  

Military records show that veteran did not leave the United 
States until September 1945.  Despite the family's firm 
belief in the veteran's statements that he felt the blast of 
the atomic bomb, the military records do not support their 
claim.

In an attempt to place the veteran in Iwo Jima, which, as a 
matter of general geographic knowledge, is more than 600 
miles south of Tokyo, the appellant submitted a statement 
from a fellow soldier.  The soldier related that he was in 
Iwo Jima during 1945.  He noted that when he was shipping out 
the 1311 Engineer Unit arrived "to do a clean up of the 
area."  The soldier noted that in "the 1311 Engineer Unit 
was a Negro soldier from Texas, referred to as "[redacted]."  This 
person I believe is the same [veteran] in question."  

While submitted in support of the appellant's claim, the 
Board is inclined to place less probative value on the 
statement.  Significantly, while the fellow soldier reported 
that he was in Iwo Jima and believed that a man he knew as 
"[redacted]" to be the veteran, being stationed in or around Iwo 
Jima in 1945 does not qualify as a radiation-risk activity.  

Specifically, the statute provides that the Occupation of 
Hiroshima or Nagasaki by United States Forces under 38 C.F.R. 
§ 3.309(d)(3)(vi) means official military duties but does not 
include a visit to either city while on leave from duty not 
related to the occupation.  See McGuire v. West, 11 Vet. 
App. 274 (1998).  Further, it does not include service 
within 35 miles from Hiroshima during the occupational 
period.  See Walls v. Brown, 5 Vet. App. 46 (1993).  
Therefore, service in Iwo Jima, does not place the veteran at 
the location of a radiation-risk activity.

In an August 1996 letter, submitted in support of the 
appellant's claim, another fellow soldier indicated that he 
had known the veteran all his life.  He reported that he was 
in Hiroshima in 1944 and that the veteran followed him there 
in 1945.  However, the Board finds that the statement does 
not confirm the veteran's presence at Hiroshima.  

The statement is too vague to establish that the veteran was 
in Hiroshima in 1945.  The fellow soldier does not state that 
he actually saw the veteran in Hiroshima, only that he knows 
the veteran went there in 1945.  Moreover, the Board finds 
that his claim of having been in Hiroshima in "1944" casts 
doubt on the credibility of his statement.  

At a November 1996 personal hearing, the appellant testified 
that the veteran told her he felt the blast from the bomb and 
immediately went in to clean-up.  However, as noted above, 
the bombings of Hiroshima and Nagasaki were conducted in 
August 1945.  Military evidence shows that the veteran was 
stationed in CONUS at the time of the Hiroshima and Nagasaki 
bombings.  Therefore, the evidence does not support a finding 
that he participated in those activities. 

In additional correspondence, the appellant related that a 
television show in January 1997 shown on "channel 6" 
revealed that soldiers were segregated during the war and 
that the black soldiers "went over and clean[ed] up after 
the bombing."  When asked, as directed by the Veterans 
Claims Court, for additional information regarding this 
television show, the appellant provided no further guidance 
as to the name, topic, or accuracy of the television program.  
There is simply no way for the Board to verify a television 
program shown on a particular channel in Texas on a certain 
date or to assess its relevancy to this appellant's claim.   

In the March 1997 substantive appeal, the appellant, among 
other things, challenged the definition of radiation-risk 
activity to only 10-miles of Hiroshima or Nagasaki and 
asserted that this limitation went to the heart of her lack 
of belief in VA's credibility.  However, the Board is bound 
by the regulations and must apply the law as written.  

In that same correspondence, the appellant expresses 
frustration that the veteran's records were lost.  The Board 
has no less frustration dealing with the many records lost in 
the 1973 fire at the NPRC.  Nonetheless, every attempt has 
been made, through Morning Reports and Unit Records, to 
reconstruct, to the extent possible, the veteran's 
whereabouts.  There are simply no military records available 
to support her assertion that the veteran was stationed at 
Hiroshima or Nagasaki in the period after the bombings.  

In sum, the appellant contends that the veteran's disease was 
specific to radiation exposed veterans.  The Board 
acknowledges this point.  It appears from the death 
certificate and other medical evidence that the primary site 
of the veteran's cancer was the bowel with extensive 
metastasis to various other body organs.  Cancers of the 
colon, small intestines, stomach, and esophagus are included 
in 38 C.F.R. § 3.309, and cancers of the stomach, and "any 
other cancer" are listed in 38 C.F.R. § 3.311.  Therefore, 
cancer of the bowel would be included in those specific to 
radiation-exposed veterans. 

But, as noted above, the fact that the veteran died of a 
cancer specific to a radiation-exposed veteran is not the end 
of the inquiry.  The evidence must show that he participated 
in a radiation-risk activity, which is not supported by the 
record.  There is no evidence that he was present in 
Hiroshima or Nagasaki within the relevant time frame, or 
participated in atmospheric testing.  

Further, there is no evidence of any radiation-risk activity 
conducted in the Philippines while he was stationed there.  
Moreover, the DSWA found no record of radiation exposure for 
the veteran.  As such, the Board finds that the veteran was 
not exposed to ionizing radiation as the appellant claims.  
Having so determined, VA is not required under 38 C.F.R. 
§ 3.311 to forward the claim to the Under Secretary of 
Benefits for further consideration.  See Wandel v. West, 11 
Vet. App. 200 (1998).  

With respect to direct service-connection, the Board finds 
that the claim must also be denied.  First, there is no 
evidence, nor does the appellant claim, that the veteran 
experienced symptoms consistent with cancer within the first 
year after military discharge.  The record is clear that he 
was discharged in 1947 and did not develop cancer until the 
early 1980s.  

Similarly, the Board places significant probative value on 
the over 35-year gap between discharge from military service 
and the first reported medical history of cancer and finds 
that the post-service symptomatology is too remote in time to 
support a finding of in-service onset, particularly given the 
lack of continuity of symptomatology during the multi-year 
gap between military discharge in 1947 and the first mention 
of the disorder in the early-1980s.  See also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Next, there is no medical evidence to support a medical nexus 
between the veteran's military service and death from cancer.  
While the appellant has asserted that one physician told her 
that there was a connection, she acknowledged that the 
physician was deceased and no medical records were available.  

Further, multiple attempts have been made to associate the 
veteran's treatment records with the claims file from the 
1980s (he died in 1984) but recent attempts proved futile.  
Correspondence from the VA medical facilities indicated that 
treatment records are no longer available.  Parenthetically, 
the Board notes that at this juncture, the veteran's death 
occurred over 20 years ago.

The appellant and her children have contended that it is 
still possible that the veteran did participate in a 
radiation-risk activity while on active duty; that it is 
impossible to prove he did not participate in such an 
activity due to the absence of all his service records.  
Therefore, they have argued that in-service radiation 
exposure should be conceded.  

However, to acknowledge radiation exposure on that basis 
would be to resort to nothing more than speculation.  Service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).

The Board has considered the appellant's statements and sworn 
testimony and those of her family that the veteran's death 
was due to radiation exposure while on active duty.  Although 
the statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

While these individuals are qualified to report the symptoms 
the veteran manifested, and which they personally observed, 
including the fact that he was in and out of hospitals after 
his discharge from service, none are qualified to render a 
diagnosis for these symptoms, or to provide an etiological 
nexus between the veteran's cause of death and his period of 
recognized service.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in November 2001 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the appellant 
in May 2002 and April 2005.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  Next, she was provided 
with a due process letter in 1994, well before the passage of 
the VCAA, outlining the evidence needed to support a claim 
for radiation exposure.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's military records 
were apparently lost in the 1973 fire at the NPRC.  Every 
attempt has been made to search alternative records.  The DNA 
searched Morning Reports and Unit Records prior to rendering 
a decision on the veteran's radiation-risk activities.  

Moreover, the appellant and her children have reported that 
the veteran received treatment at VA facilities on several 
occasions during the 1940's and thereafter.  Both the 
appellant and the RO were unsuccessful in obtaining records 
of this reported VA medical treatment.  

Multiple attempts were made to associate VA medical records 
from the period around the time of the veteran's death (prior 
to and up to his death in August 1984) with the claims file.  
Records were requested from the Temple VAMC in November 1994, 
but there was "no activity in computer."  A follow-up 
request showed that they were reorganizing their files and 
could not respond but a later request for records determined 
that there were no records available at Temple or at Waco.

However, the appellant has acknowledged that it was not until 
January 1984 that the veteran was diagnosed with carcinoma, 
almost 37 years after his release from service.  In the 
veteran's application for benefits based upon disability due 
to cancer dated in April 1984, he indicated that he had not 
received any prior treatment for this condition.  

Inasmuch as there is no indication that any VA records 
created prior to 1984 would tend to link the fatal carcinoma 
to his military service, there is no indication that such 
records would contain any pertinent evidence that would 
support the appellant's claim.  Therefore, the Board finds 
that further remands in an attempt to obtain medical records 
would be futile.

Next, requests were made to and reports received from the 
Defense Nuclear Agency (now known as the Defense Threat 
Reduction Agency (DTRA)) and the Defense Special Weapons 
Agency. Further, the appellant requests and received both a 
hearing before the RO and a hearing before the Board.  The 
claim was also the subject of two Board remands in an attempt 
to obtain supporting evidence.

In addition, some service personnel records are available 
showing the veteran's various duty stations and military 
assignments, including duty outside the United States.  While 
not every moment of the veteran's military duty is accounted 
for, the Board finds that the records are sufficient to 
establish that he was not out of the United States prior to 
September 1945, did not serve with the occupation forces at 
Hiroshima or Nagasaki, and did not participate in atmospheric 
testing.  

The Board concludes that the available evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


